Dismissed and Memorandum Opinion filed May 18, 2006








Dismissed and Memorandum Opinion filed May 18, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00370-CV
____________
 
WILLA JEAN HILBORN, Individually
and as Representative of all Wrongful Death Beneficiaries and as Representative
of the Estate of 
CHARLES ALLEN HILBORN, SR.,
Appellants
 
V.
 
EDWARD MANUEL
PINA, M.D., and 
SARMA SUBRAHMANYA CHALLA, M.D.,
Appellees
 

 
On Appeal from the
125th District Court
Harris County, Texas
Trial Court Cause
No.
05-51488
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an interlocutory order
granting appellees= motions to dismiss signed April 3, 2006.  See Tex.
Civ. Prac. & Rem. Code Ann. ' 74.351 (Vernon Supp. 2005).  On May 12, 2006, appellants filed an
unopposed motion to dismiss the appeal because the issues in the appeal have
now been rendered moot.  See Tex. R. App. P. 42.1.  According to the motion, on May 2, 2006, the
trial court reversed the order being appealed. The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 18, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.